department of the treasury o o internal_revenue_service washington d c det date uniform issue list legend x y dear sir or madam contact person contact number ew got this is in reply to your rulings request of date as modified by your letter of date on x's proposed transfer of one-half of its assets to y pursuant to sec_507 of code x and y are exempt from federal_income_tax under sec_501 of the code and are private_foundations under sec_509 a of the code x will transfer one-half of its assets to y in order to divide x's capital endowment funds two of the x will exercise expenditure_responsibility under sec_4945 of four directors of x will be directors of y the cade with respect to this capital endowment grant to y the following rulings are requested the transfer of assets from x to y will not adversely affect x's or y's exemption from federal income taxation under code sec_501 c a the transfer of assets from x to y will be a transfer of assets described in code sec_507 b b as x has not given and does not plan to give notice of termination pursuant to code sec_507 the transfer of assets to y will not constitute a termination of x's status as a private_foundation and the transfer of assets to y will not cause x to be subject_to the tax imposed by code sec_507 c the transfer of assets from x to sec_4940 y will not give rise to any_tax on investment_income pursuant to the transfer of assets from x to y will not be an act of self-dealing under code sec_4941 of the code and thus will not give rise to the excise_tax on self-dealing transactions imposed under code sec_4941 the transfer of assets from x to y will not be a jeopardy investment under code sec_4944 and to the excise_tax on investments which jeopardize charitable purpose imposed thus will not give rise pursuant to code sec_4944 a the transfer of assets from x to y will not be a taxable_expenditure under sec_4945 of the code because x will exercise expenditure_responsibility under code sec_4945 and sec_53_4945-5 c with respect to the transfer b the proposed transfer of assets from x to y constitutes a grant for endowment as contemplated in sec_53_4945-5 and thus y must only deliver its annual grantee report to x and x must only attach such report to its annual tax_return for the tax_year that includes the transfer date and the following two years x's legal accounting and other expenditures incurred to make the transfer of assets to y if reasonable in amount will not be taxable_expenditures under code sec_4945 but will be qualifying distributions under code sec_4942 g 1ha the transfer of assets from x to y may be counted toward the satisfaction of x's distribution_requirements under code sec_4942 of the code for the year in which the transfer date occurs to the extent that the requirements of code sec_4942 are satisfied sec_501 of of nonprofit_organizations that are organized and operated exclusively for charitable and or the other exempt purposes stated in that section the exemption from federal_income_tax the code provides for sec_509 a of the code provides that exempt_organizations exempt under sec_501 c can be further classified as private_foundations that are thus subject_to the private_foundation provisions of the code sec_507 of the code imposes tax on a private_foundation that terminates its status as a private_foundation sec_507 of the code concerns the transfer of assets by one private_foundation to one or more other private_foundations and provides that each transferee private_foundation shall not be treated as a newly created organization sec_1_507-4 of the regulations provides that the tax on termination of private_foundation_status imposed by sec_507 of the code does not apply to a transfer of assets pursuant to sec_507 of the code sec_1_507-3 of the income_tax regulations indicates that a transfer under sec_507 of the code includes a transfer of assets from one private_foundation to one or more private_foundations pursuant to any reorganization that includes any significant disposition of or more of the transferor private foundation's assets sec_1_507-3 a of private_foundation to one or more private_foundations pursuant to a reorganization each transferee private_foundation shall not be treated as a newly created organization but shall succeed to the transferor's aggregate tax benefits under sec_507 d of the code a transfer of assets from one the regulations indicates that in sec_507 of the code indicates in general that the aggregate tax benefits of an exempt private its exemption from federal_income_tax and the deductions taken by its foundation refer to the value of donors during its existence sec_1_507-3 of the regulations indicates that a transferor private_foundation is required to meet its charitable distribution_requirements under sec_4942 of the code even for any taxable_year in which it makes a transfer of its assets to another private_foundation pursuant to sec_507 of the code sec_1_507-3 a of the regulations provides that certain transferor private_foundation tax_attributes listed therein will carry over to a transferee private_foundation that receives a transfer of assets from a transferor foundation pursuant to sec_507 of the code sec_1_507-3 i of the regulations provides that if a private_foundation transfers assets to one or more private_foundations that are effectively controlled directly or indirectly within the meaning of sec_1_482-1 im4 of the regulations by the same persons who effectively control the transferor foundation then it were the transferor private_foundation for purposes each transferee private_foundation will be treated as if of sec_4940 through and sec_507 through of the code each transferee foundation is treated as the transferor in the proportion which the fair_market_value of the transferor foundation's assets that were transferred bears to the fair_market_value of of the assets of the transferor foundation immediately before the transfer all sec_1_507-1 b and 507-3id of the regulations provide that a transferor foundation's transfer of assets pursuant to sec_507 of the code will not constitute termination of the transferor foundation's status as a private_foundation under sec_509 of the code sec_4942 of the code provides that a private_foundation must expend qualifying distributions under sec_4942 of the code for exempt purposes sec_4942 a of the code provides that such qualifying distributions can include reasonable administrative expenses that are incurred in the conduct of an exempt_purpose sec_4942 g a of the code also provides that a private_foundation does not make a qualifying_distribution under sec_4942 of the code where its distribution is i another organization that is controlled by the transferor or by one or more of the transferor's disqualified persons or ii a private_foundation that is not an operating_foundation under sec_4942 j of the code except as provided in sec_4942 g of the code a contribution to sec_4942 g of the code requires that a grantor private_foundation in order to have a qualifying_distribution for its grant to another private_foundation which is not an operating_foundation under sec_4942 j1 of the code must have adequate_records as required by sec_4942 of the code to show that the grantee private_foundation in fact subsequently made qualifying distributions that were equal to the amount of the grant and that were paid out of the grantee’s own corpus within the meaning of sec_4942 of the code such grantee foundation's qualifying distributions out of corpus must be expended before the close of the grantee’s first tax_year after its tax_year in which it received the grant sec_4945 of the code imposes tax on a private foundation's making of any taxable_expenditure as defined in pertinent part by sec_4945 of the code sec_4945 d of the code requires that a transferor private_foundation must exercise expenditure_responsibility under sec_4945 on any grant to another private_foundation that is not an exempt_operating_foundation under sec_4940 of the code in order for its grant not to be a taxable_expenditure sec_4945 of the code on expenditure_responsibility provides in part that the grantor private_foundation must make a pre-grant inquiry and require proper reports from the grantee private_foundation as to the grantee's uses of the grant 7s sec_53_4945-5 of the regulations concerning pre-grant inquiry provides that expenditure_responsibility under sec_4945 of the code includes a requirement that the grantor private_foundation must make a pre-grant inquiry of the prospective grantee private_foundation thus before making a grant the grantor private_foundation must conduct a limited inquiry of the potential grantee such pre-grant inquiry must be complete enough to give a reasonable person assurance that the grantee will use the grant for the proper exempt purposes this inquiry should concern matters such as the identity prior history and experience of the grantee organization and its managers and any knowledge which the grantor has based on prior experience or on other information which is readily available concerning the management activities and practices of the grantee foundation the scope of this inquiry may vary from case to case depending upon the size and purpose of the grant the period of time over which it to be paid and the prior experience which the grantor has had with respect to the capacity of the grantee to use the grant for the proper purposes is a if private_foundation makes a sec_53_4945-5 c of the regulations concerning capital endowment grants to exempt private_foundations provides that grant to another private_foundation for endowment or for other capital purposes the grantor private_foundation must require reports from the grantee private_foundation on the uses of the principal and the income if any from the grant funds the grantee must make such reports annually for its immediately succeeding two tax years only if is reasonably apparent to the grantor before the end of such grantee's second succeeding tax_year that neither the principal nor the income from the grant funds has been used for any purpose which would result in liability for tax under sec_4945 d may the grantor then allow the grantee's reports to be discontinued its tax_year in which the grant was made and for it sec_53_4945-5 b of the regulations on the terms of grants provides that in order to exercise expenditure_responsibility the grantor private_foundation must require that the grantee organization be made subject_to a written commitment signed by an appropriate officer director or trustee of the grantee including agreement by the grantee to repay any portion of the amount granted which is not used for the purposes of the grant to submit full and complete annual reports on the manner in which the grant funds are spent and the progress made in accomplishing the purposes of the grant to maintain records of receipts and expenditures and to make its books_and_records available to the grantor at reasonable times and not to use any of the funds to carry on propaganda or otherwise attempt to influence legislation within the meaning of sec_4945 of the code or to influence the outcome of any specific public election or to carry on directly or indirectly any voter registration drive within the meaning of sec_4945 or to make any grant which does not comply with the requirements of sec_4945 or sec_4945 or to undertake any activity for any purpose other than one specified in sec_170 c b the agreement must also clearly specify the purposes of the grant such purposes may include contributing for capital endowment provided that neither the grants nor the income therefrom may be used for purposes other than those described in sec_170 c b of the code x will transfer one-half of its assets to y your requested rulings are discussed below analysi sec_1 under sec_501 ch3 of the code x is an exempt charity that can donate assets to another exempt charity y and thus x's transfer to exempt charity y will not affect the sec_501 exemption of either x or y under sec_1_507-3 of the regulations a transfer under sec_507 b of the code includes a transfer of assets from one private_foundation to another private_foundation pursuant to any reorganization or liquidation including a significant disposition of or more of the transferor foundation's assets because x will transfer all of its assets x's transfer will be a significant disposition of its assets under sec_1_507-3 of the regulations and thus will be a transfer under sec_507 of the code under sec_1_507-3 d of the regulations x's transfer of assets to y pursuant to sec_507 of the code will not terminate x's private_foundation_status under sec_509 a of the code under section big_number b of the regulations x's transfer of assets to y pursuant to sec_507 of the code will not result in foundation termination_tax on x under sec_507 of the code under sec_4940 of the code x's transfer of assets to y will not result in any income under sec_4940 of the code to x or y under sec_4941 of the code x's transfer of assets to y will not be an act of self-dealing because the transfer will be for exempt purposes to an organization y which is exempt from federal_income_tax under sec_501 of the code and which is not a disqualified_person for purposes of sec_4941 of the code pursuant to sec_53_4946-1 a of the regulations x's transfer of assets to y is made for exempt purposes under sec_501 of the code and will not be a jeopardizing investment or result in tax under sec_4944 of the code x's transfer of one-half of its assets to y will not be a taxable_expenditure under sec_4945 of the code so long as x exercises the capital endowment grant expenditure_responsibility required by sec_4945 of the code and sec_53_4945-5 of the regulations x will meet its required pre-grant inquiry as to y under sec_53_4945-5 of the regulations x mustmeet the the regulations by x's written_agreement with y requiring y to agree to the purposes and restrictions of the grant in accordance with the requirements of that regulation and by taking all reasonable action to enforce the terms of such grant agreement grant terms agreement requirement of sec_53_4945-5 of written y must send its annual grantee report as submitted to meet sec_53_4945-5 c of the regulations and such report should be attached to the annual tax_return of x to satisfy sec_53_4945-5 of the regulations because x's transfer of assets to y constitutes a grant for y's endowment under sec_53_4945-5 of the regulations y will submit its annual grantee report to grantor x and x will attach y's report to x's annual return only for the tax_year of x's transfer and the following two tax years at under sec_53_4945-6 of the regulations a private foundation’s payment of its reasonable costs for services rendered is legal accounting and other expenses if reasonable in amount for this rulings request and the transfer will not be taxable_expenditures under sec_4945 of the code not a taxable_expenditure under sec_4945 of the code thus the under sec_4942 of the code a distribution for exempt purposes includes the reasonable and necessary administrative expenses of a grant for exempt purposes thus the legal accounting and other expenses for this rulings request and the transfers if reasonable in amount will be qualifying distributions under sec_4942 of the code under sec_4942 of the code x's transfer of assets will be counted toward satisfaction of its distribution_requirements under sec_4942 of the code for the year of the transfer to the extent if any that x's grant amount is redistributed by y out of y's corpus before the close of y's tax_year that follows the tax_year of y in which x's transfer is made accordingly we rule that x's transfer of one-half of its assets to y will not adversely affect the exemptions of x or y from federal income_taxation under sec_501 c of the code a x's transfer will be a transfer of assets under sec_507 of the code x's transfer will not be a termination of x's status as a private_foundation and the transfer will not b subject x to tax under sec_507 c of the code x's transfer will not result in tax on investment_income under sec_4940 of the code x's transfer will not be an act of self-dealing and will not result in tax under sec_4941 of the code x's transfer will not be a jeopardizing investment and will not result in tax under sec_4944 of the code a x's transfer of one-half of its assets to y will not be a taxable_expenditure under sec_4945 of the code because x will exercise expenditure_responsibility under sec_4945 of the code and sec_53_4945-5 c of the regulations with respect to its transfer b x's transfer of one-half of its assets to y will be a grant for endowment under sec_53_4945-5 of the regulations and thus y will submit its annual grantee report to x and x will attach y's report to x’s annua return for the tax_year of such transfer and the following two tax years x's legal accounting and other expenditures incurred to make the transfer of assets to y if reasonable be qualifying be taxable_expenditures under sec_4945 of the code but in amount will distributions under sec_4942 g a of the code will not x's transfer of one-half of its assets to y may be counted toward satisfaction of x's own distribution_requirements under sec_4942 of the code for the tax_year in which the transfer occurs to the extent that the requirements of sec_4942 g of the code are met 21h because this ruling letter could help to resolve any questions please keep it in your permanent records this ruling letter is directed only to the organization that requested it sec_6110 k of the code provides that this ruling letter may not be used or cited as precedent cesarean gk carve garland a carter chief exempt_organizations technical branch
